Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Reason for Allowance

2.	Claims 1-20 are allowed. Examiner’s reasons for allowance are following:

	a)	 Applicant filed Terminal Disclaimer and overcome Double Patenting rejection. Therefore, the rejection sent on Office Action on 03/07/2022 has been withdrawn.
b)	Any reference does not disclose nor fairly suggest each and every claimed limitation of independent claims 1 and 11: 
As to claims 1-10 the present invention is direct to a method of measuring an external field with an ensemble of color centers in a solid-state host, the method comprising: Independent claim 1 identifies the uniquely distinct features of “applying a zero-bias magnetic field to the ensemble of color centers, the zero-bias magnetic field reducing splitting of an energy level of the ensemble of color centers caused by an ambient magnetic field experienced by the ensemble of color centers”.
As to claims 11-20 the present invention is direct to a sensor comprising:  Independent claim 11 identifies the uniquely distinct features of “a magnetic field generator, in electromagnetic communication with the ensemble of color centers, to apply a zero-bias magnetic field to the ensemble of color centers, the zero-bias magnetic field reducing splitting of an energy level of the ensemble of color centers caused by an ambient magnetic field experienced by the ensemble of color centers”.
The closest prior art, Braje et al. (Patent NO. US 10,620,251 B2), Eglund et al. (Pub No. US 2015/0090033 A1) teaches System and Method for Spin-Based System, either singularly or in combination, fail to anticipate or render the above underlined limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.



Conclusion
3.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZANNATUL FERDOUS whose telephone number is (571)270-0399. The examiner can normally be reached on Monday Friday 8am-5pm est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Phan, Huy can be reached on 571 -272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZANNATUL FERDOUS/ 
Examiner, Art Unit 2867  



/CHRISTOPHER P MCANDREW/Primary Examiner, Art Unit 2858